Citation Nr: 0028251	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for atherosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945 and was a Prisoner of War (POW) of the German 
Government for one year and three months.  His awards and 
decorations included the Combat Infantryman Badge (CIB) and 
the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in March and December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss disability is not plausible.

2.  The claim of entitlement to service connection for 
tinnitus is not plausible.

3.  The claim of entitlement to service connection for 
atherosclerotic heart disease is not plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
atherosclerotic heart disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss 
disability, tinnitus, and atherosclerotic heart disease.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran's claim is well 
grounded.  Section 5107(a) of title 38, U.S. Code, provides 
in pertinent part: "...a person who submits a claim for 
benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The Court has held that a well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Where the 
determinative issue involves medical causation, competent 
medical evidence that the claim is plausible or possible is 
required in order for the claim to be well grounded.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  If a claim is not well 
grounded, VA has no duty to assist in the development of that 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy, 1 Vet. App. at 81.

I.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when that disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The veteran's service medical records are completely negative 
for any evidence of hearing loss disability or tinnitus.  
Indeed, during his September 1945 service separation 
examination, he demonstrated no ear, nose, or throat 
abnormalities, and his hearing acuity for the whispered voice 
was 15/15, bilaterally.  

During an examination performed for VA in November 1946, the 
veteran's ears were negative for any abnormalities.

Hearing loss disability was not clinically reported until 
July 1987, when VA audiometric testing revealed mild to 
severe sensorineural hearing loss in the right ear and 
moderate to severe sensorineural hearing loss in the left 
ear.  Tinnitus was not clinically reported until VA audiology 
examination in February 1998.  

During his hearing in November 1999, the veteran testified 
that his hearing impairment and tinnitus were primarily the 
result of exposure to gunfire associated with combat service.  
Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154 (West 1991); Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  Section 1154(b) provides as 
follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
[VA] shall accept as sufficient proof of 
service connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

The veteran's receipt of the CIB and the Purple Heart medal, 
as well as his detention as a POW, clearly establish his 
participation in combat during the period in which the he 
contends that he sustained acoustic trauma.  Thus, his 
testimony at his November 1999 hearing on appeal is 
sufficient proof of the injury alleged.  Nevertheless, he 
must still meet his evidentiary burden with respect to 
service connection.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  In Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
hereinafter Court) recognized that, while § 1154(b) relaxed 
the evidentiary requirement to establish the fact that an 
injury had been sustained in service, it did not relax the 
requirement for competent medical evidence of a nexus between 
the current disability and service.  

As noted above, the record is negative for any evidence of 
hearing impairment or tinnitus in service or any evidence of 
a sensorineural hearing loss during the first year after the 
veteran's discharge from service.  Moreover, there is no 
competent evidence of a nexus between the current bilateral 
hearing impairment and any event in service, including the 
aforementioned acoustic trauma.  The only reports of such a 
relationship are offered by the veteran.  While he is 
qualified to report symptoms that are capable of lay 
observation, he is not qualified to render opinions which 
require medical expertise, such as diagnosis or etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, there is no plausible 
basis for service connection; and therefore, the claim is not 
well grounded.

In arriving at this decision, the Board notes that during his 
hearing in November 1999, the veteran presented various 
medical extracts for consideration, including those which 
suggested a relationship between malnutrition experienced by 
POW's and the onset of hearing disability.  There is no 
evidence, however, that those extracts apply specifically to 
the veteran's case.  Therefore, they are not sufficient to 
render the veteran's claim well grounded.

II.  Heart Disease

Service connection for atherosclerotic heart disease may also 
be presumed when that disability is shown to a degree of 10 
percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  When, as in this case, the 
veteran is a former POW who was interned or detained for not 
less than 30 days, various diseases, including beriberi heart 
disease, shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active service even though there is no record of such 
disease during service.  The term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

The veteran's service medical records are completely negative 
for any evidence of cardiovascular disease or for beriberi or 
for localized edema during captivity.  Indeed, during the 
September 1945 service separation examination, there were no 
abnormalities of the veteran's lower extremities, heart, 
abdominal wall, or viscera.  His blood pressure reading was 
130/90, and his chest X-ray was negative.  Moreover, during 
the examination performed for VA in November 1946, there was 
no evidence of any abnormality of the lower extremities or of 
any cardiovascular abnormality.  The veteran's blood pressure 
was 110/70.  

Coronary obstructive atherosclerosis, hypertension and an old 
myocardial infarction, were first clinically recorded during 
VA examinations in the 1990's.  During those examinations, 
the veteran reported that he had had hypertension since the 
late 1960's or early 1970's and that he had had a heart 
attack in the early 1980's.  In June 1998, he was treated for 
supraventricular tachycardia.

During a June 1992 VA POW protocol examination, the veteran 
denied that when he was a POW, he experienced swelling in his 
joints, muscles, or lower extremities.  Current edema was 
demonstrated on physical examination.  During his hearing 
before the undersigned veterans law judge in November 1999, 
the veteran testified he recalled having had swelling of his 
legs, from his hips to his feet, after prolonged walking or 
due to exposure to cold temperature, while a POW.  He 
indicated he had understated his symptoms as a POW when he 
reported his medical history on a POW protocol examination in 
June 1992.  The service medical records and June 1992 POW 
protocol examination are more contemporaneous to service, and 
as such, are more probative of whether the veteran had 
localized edema during captivity as a POW than his testimony 
in November 1999 provided in conjunction with his claim for 
compensation benefits.  As such, the Board finds the 
preponderance of the evidence fails to establish the presence 
of localized edema while a POW.  The evidence is also 
negative for beriberi or cardiovascular disability in service 
or during the first year after the veteran's discharge from 
service.  Moreover, there is no competent evidence of a nexus 
between any current cardiovascular disorder and any event in 
service, including the veteran's time as a POW.  Again, the 
only reports of such a relationship are offered by the 
veteran; however, it must be emphasized that he is not 
qualified to render such an opinion.  Espiritu.  Accordingly, 
there is no plausible basis for service connection; and 
therefore, the claim is not well grounded.

Again, the Board has considered various medical extracts, 
which the veteran presented at his hearing, including those 
which suggest a relationship between malnutrition experienced 
by POW's and the onset of cardiovascular disease.  As above, 
there is no evidence specific to the veteran's case, which 
support the possibilities set forth in the extracts.  
Accordingly, they are not sufficient to render the veteran's 
claim well grounded.


III.  Duty to Notify

Although VA has no statutory duty to further assist the 
veteran with claims which are not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render such claims well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran and in the Statement of 
the Case (SOC).  Moreover, such information has also been set 
forth in this decision.


ORDER

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for atherosclerotic heart 
disease is denied.



		
	U. R. POWELL
	Veterans Law Judge
Board of Veterans' Appeals



 

